(Corrected)
OFFICE ACTION
Claim Rejections - 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:

    PNG
    media_image1.png
    185
    497
    media_image1.png
    Greyscale
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.	   Fig. 3B >>>
2.	Claim 1-6, 19 and 21 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent No. 7,238,584 to Chun et al (hereinafter Chun). 
In re claim 1, Chun discloses an integrated circuit structure, comprising: 

    PNG
    media_image2.png
    139
    311
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    193
    164
    media_image3.png
    Greyscale
- a first dielectric layer 100 disposed above a substrate 10 [Fig. 1A-D]; 
- an interconnect structure 135b [Fig. 1E] comprising: 		Fig. 1E >>>
- a first interconnect on a first metal layer 115b, a second interconnect on a second layer 125b [col. 4, lns.60-65], and an via (i.e., transition between layers 115b, 125b) connecting the first interconnect and the second interconnect, the first interconnect being on or within the first dielectric layer 100; and 
- a metal-insulator-metal (MIM) capacitor 200 formed in or on the first dielectric layer 100 in the first metal layer 115b adjacent to the interconnect structure 135b, the MIM capacitor comprising: 
. a bottom electrode plate 105 comprising a first low resistivity material inherently; 
. an insulator stack 110 on the bottom electrode plate 105, the insulator stack comprising at least one of an etch stop layer (emphasis, col. 4, ln.35: “the capacitor dielectric layer 110 operates as an etch-stop layer and is not removed by this etching step”) and a high-K dielectric layer [col 4, ln.6]; and 
. on the insulator stack 110 a top electrode plate 115a comprising a second low resistivity material (emphasis, col. 4, lns.10-17: “high conductivity… resistivity of less than about 100µΩcm”).
Chun suggests the first interconnect on first metal layer 115b, the second interconnect on second polysilicon layer 125b [col. 4, lns.11-42], but not the second interconnect on a second metal layer.  
 It would have been obvious to a person having skills in the art to have modified the second layer of Chun by utilizing a second metal layer.  Since this is merely an alternative layer material, it has been held that substituting one known metal material for another involves routine skill in the MIM capacitor art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 2, since Chun discloses the bottom and top electrodes made of metal [col. 4, lns.1-13], Chun inherently suggests the first low resistivity material of the bottom electrode plate 105 being the same as the second low resistivity material of the top electrode plate 115a.
In re claim 3, Chun suggests the second low resistivity material comprising copper [col. 4, ln.13], but not the first low resistivity material comprising copper.
It would have been obvious to a person having skills in the art to have modified the resistivity material of Chun by utilizing a first low resistivity material comprising copper.  Since this is merely an alternative resistivity material, it has been held that substituting one known metal material for another involves routine skill in the MIM capacitor art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 4, since Chun discloses bottom electrode 105 made of metal and top electrode 115a made of metal or metal oxide [col. 4, lns.1-13], Chun inherently suggests the first low resistivity material of the bottom electrode plate being different than the second low resistivity material of the top electrode plate.
In re claim 5, Chun does not suggest the MIM capacitor having a Q factor value selected from approximately 10,000 at 1MHz; approximately 1,000 at 100MHz; approximately 250 at 5GHz; and approximately 50 at 30GHz.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed Q factor value of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon variable recited in a claim, the Applicant must show that the chosen feature is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990)
In re claim 6, Chun discloses the high-K dielectric layer comprising at least one of hafnium oxide, tantalum oxide, aluminum oxide [col. 4, ln.6].
In re claim 19 Chun discloses a method of fabricating a metal-insulator-metal capacitor 200, comprising
- forming a first electrode plate 105 comprising a first low resistivity material inherently in or on a first dielectric layer 100 adjacent to an interconnect structure 135b that spans first and second layers 115b, 125b [Fig. 1E and col. 4, lns.60-65];
- forming an insulator stack 110 in electrical contact with the first electrode plate 105, the insulator stack comprising at least one of an etch stop layer (col. 4, ln.35: “the capacitor dielectric layer 110 operates as an etch-stop layer and is not removed by this etching step”) and a high-K dielectric layer [col 4, ln.6]; 
- and forming a second electrode plate 115a comprising a second low resistivity material on and in electrical contact with the insulator stack 110.
	Chun suggests interconnect structure 135b spanning first (metal or metal oxide) layer 115b and second polysilicon layer 125b [Fig. 1E & col. 4, ln.42], but not spans first and second metal layers.  
It would have been obvious to a person having skills in the art to have modified the layers of Chun by utilizing first and second metal layers.  Since this is merely an alternative first/second layer’s material, it has been held that substituting one known metal material for another involves routine skill in the MIM capacitor art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 21, Chun suggests using copper for the second low resistivity material [col. 4, ln.13], but not for the first low resistivity material.
It would have been obvious to a person having skills in the art to have modified the resistivity material of Chun by utilizing copper for the first low resistivity material.  Since this is merely an alternative resistivity material, it has been held that substituting one known metal material for another involves routine skill in the MIM capacitor art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.

3.	Claim 1-6, 19 and 21 are rejected under 35 U.S.C. §103(a) as being unpatentable over Baars et al (U.S. Patent No. 8,790,975) in view of Chun et al (U.S. Patent No. 7,238,584). 
In re claim 1, Baars discloses an integrated circuit structure 200, comprising: 
- a first dielectric layer 223A disposed above a substrate 201 [Fig. 2a]; 
- an interconnect structure 220, 270, 240, 210 [Figs. 2b-d] comprising: 
- a first interconnect 221A on a first metal layer 220, a second interconnect 273 on a second metal layer 270 [col. 9, lns.29-67], and an via connecting the first interconnect 221A and the second interconnect 273, the first interconnect 221A being on or within the first dielectric layer 232A; and 
- a metal-insulator-metal (MIM) capacitor 230 formed in or on the first dielectric layer 232A in the first metal layer 220 adjacent to the interconnect structure, the MIM capacitor comprising: 
. a bottom electrode plate 231 comprising a first low resistivity material inherently [Fig.2e; col.12, ln14];
. an insulator stack 232 on the bottom electrode plate 231 [Fig. 2f and col 12, ln.30]; and 
. on the insulator stack 232 a top electrode plate 233a comprising a second low resistivity material.
Baars discloses “layer 270 may comprise a dielectric material 271 in combination with an etch stop material 272… layer 240 may comprise a dielectric material 241 in combination with an etch stop material 242… layer 210 may comprise a dielectric material 211 in combination with an etch stop material 212 ” [Fig. 2b and col. 9, ln.60 through col. 10, ln.30], but not an insulator stack on a bottom electrode plate of a capacitor, comprising one of an etch stop layer. 
Chun, teaching an analogous art to that of Baars, discloses an insulator stack 110 on the bottom electrode plate 105, the insulator stack comprising at least one of an etch stop layer (emphasis, col. 4, ln.35: “the capacitor dielectric layer 110 operates as an etch-stop layer and is not removed by this etching step”) and a high-K dielectric layer [Fig. 1E and col. 4, ln.6].
It would have been obvious to a person having skills in the art to have modified the capacitor insulator of Baars by utilizing an insulator stack comprising an etch stop layer for the purpose of preventing over-etch the underlying electrode plate.

    PNG
    media_image4.png
    215
    562
    media_image4.png
    Greyscale
			
    PNG
    media_image5.png
    366
    663
    media_image5.png
    Greyscale

Application (Fig. 2A)		compared to		Baars (US Patent 8,790,975) Fig. 2e
In re claim 2, since Baars discloses the bottom and top electrodes made of metal [col. 12], Baars inherently suggests the first low resistivity material of the bottom electrode plate 231 being the same as the second low resistivity material of the top electrode plate 233a.
In re claim 3, Baars does not suggest the first and second low resistivity materials comprising copper.
It would have been obvious to a person having skills in the art to have modified the resistivity material of Baars by utilizing first and second low resistivity materials comprising copper.  Since this is merely alternative resistivity materials, it has been held that substituting one known metal material for another involves routine skill in the MIM capacitor art. MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 4, since Baars discloses the bottom electrode 231 made of tantalum nitride, and the top electrode 233a made of tungsten [col. 12, lns.14-42], Baars suggests the first low resistivity material of the bottom electrode plate being different than second low resistivity material of the top electrode plate.
In re claim 5, Baars does not suggest the MIM capacitor having a Q factor value selected from approximately 10,000 at 1MHz; approximately 1,000 at 100MHz; approximately 250 at 5GHz; and approximately 50 at 30GHz.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed Q factor value of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon variable recited in a claim, the Applicant must show that the chosen feature is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990)
In re claim 6, Baars discloses the high-K dielectric layer 232 comprising at least one of hafnium oxide, zirconium oxide and the like [col. 12, ln.35].
In re claim 7, Baars also discloses the MIM capacitor 230 having a corrugated profile in which the bottom electrode plate 231 comprises:
- a plurality of two or more floating conductive lines 231 that have portions protruding from a surface of the first dielectric layer 223 and are laterally spaced apart by air gaps (i.e., gaps between adjacent cavities 2300, in Fig 2e) that form recesses there between, wherein an insulator stack 232 is conformally disposed on sides and tops of two or more floating conductive lines 231 protruding from the first dielectric layer 223 and on the surface of the first dielectric layer between the two or more floating conductive lines [col. 11, ln.52 through col. 12, ln.30], and 
- the top electrode plate 233B is disposed on insulator stack 232 on sides and bottom of the recesses between the two or more floating conductive lines 231 comprising bottom electrode plate [col. 12, ln.40]
In re claim 8, Baars does not suggest the two or more floating conductive lines 231 laterally spaced apart by approximately 80-160 nm.
It would have been obvious to a person having skills in the art to have modified the capacitor of Baars by utilizing the claimed “conductive lines 231 laterally spaced apart by approximately 80-160 nm.” Since this is merely a spacing between adjacent lines that may be desired for a given application, it has been held that modifying the conductive lines of a semiconductor capacitor art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 9, Baars does not suggest the insulator stack 232 having a thickness of approximately 50 nm to provide a high-K, low voltage etch stop, and a thickness of up to 200 nm to provide a high voltage etch stop.  The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “thickness of approximately 50nm to provide a high-K, low voltage etch stop, and a thickness of up to 200nm to provide a high voltage etch stop” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.
In re claim 10, Baars discloses an integrated circuit structure comprising: 
- a first dielectric layer 223A disposed above a substrate 201 [Fig. 2a]; 
- an interconnect structure 220, 270, 240, 210 [Figs. 2b-d] comprising: 
- a first interconnect 221A on a first metal layer 220, a second interconnect 273 on a second metal layer 270 [col. 9, lns.29-67], and an via connecting the first interconnect 221A and the second interconnect 273, the first interconnect 221A being on or within the first dielectric layer 232A; and 
- a metal-insulator-metal (MIM) capacitor 230 formed adjacent to the interconnect structure, the MIM capacitor having a planar profile comprising:
. a bottom electrode plate 231 in the first metal layer 220 formed from a conductive line that comprises a first low resistivity material inherently [Fig. 2e and col 12, ln.14]; 
. an insulator stack 232 comprising a high-K dielectric layer formed thereon [Fig. 2f; col 12, ln.30]; and
. on insulator stack 232 a top electrode plate 233a comprising a second low resistivity material [col. 12].
Baars discloses “layer 270 may comprise a dielectric material 271 in combination with an etch stop material 272… ” [Fig. 2b and col. 9, ln.60 through col. 10, ln.30], but not an insulator stack on a bottom electrode plate of a capacitor, comprising one of an etch stop layer. 
Chun discloses an insulator stack 110 on a bottom electrode plate 105, the insulator stack 110 comprising at least one of an etch stop layer (emphasis, col. 4, ln.35: “the capacitor dielectric layer 110 operates as an etch-stop layer and is not removed by this etching step”) and a high-K dielectric layer [Fig. 1E and col. 4, ln.6].  
It would have been obvious to a person having skills in the art to have modified the capacitor insulator of Baars by utilizing an insulator stack comprising an etch stop layer for the purpose of preventing over-etch the underlying electrode plate.
In re claim 11, Baars in view of Chun discloses:
. the etch stop layer (i.e., the capacitor dielectric layer 110 operates as an etch-stop layer and is not removed by this etching step, in col. 4, ln.35 of Chun) formed on the bottom electrode plate 30, 
. the bottom of the capacitor cavity 2300 inherently formed on the etch stop layer [Fig. 2e in Baars], and 
. the high-K dielectric layer 232 conformally disposed on the etch stop layer and on sidewalls of the capacitor cavity 2300 to form the insulator stack 232 [col. 9, lns.34-64].
In re claim 12, Baars discloses the capacitor cavity 2300 [Fig. 2e] formed directly on the bottom electrode plate 231,3 and the high-K dielectric layer 232 conformally disposed on both the bottom and sidewalls of the capacitor cavity 2300.
In re claim 13, Baars discloses a second conductive line 226A, 290 formed on the top electrode plate 233A in a second metal layer 280 [Fig. 2g and col. 12, ln.63]. 
In re claim 14, Baars discloses the bottom electrode plate 231 fully clad with a barrier layer 251A to form a fully clad bottom electrode plate [Figs. 2d-2e and col. 12, ln.8].
In re claim 15, Baars suggests the barrier layer 251A comprising nickel or nickel/platinum silicide [col. 9, ln.27], but not tantalum.  It would have been obvious to a person having skills in the art to have modified the barrier layer of Baars by utilizing tantalum.  Since this is merely an alternative barrier material, it has been held that substituting one known material for another involves routine skill in the memory structure art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 16, Baars discloses the capacitor cavity 2300 formed on the fully clad bottom electrode plate 231 [Fig. 2e and col. 12, ln.20].
In re claims 17-18, Baars does not suggest the thickness of the capacitor cavity being 5-100nm, nor  a size of the capacitor cavity being greater than approximately 0.5x0.5 µm and less than 10x10 µm.
It would have been obvious to a person having skills in the art to have modified the capacitor cavity of Baars by utilizing the claimed “thickness of the capacitor cavity being 5-100nm… size of a capacitor cavity being greater than approximately 0.5x0.5 µm and less than 10x10 µm.” Since these are merely the thickness and/or size of a cavity that may be desired for a given application, it has been held that modifying the cavity of a semiconductor capacitor art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 20, Baars discloses cladding the first electrode plate 231 with a barrier layer 251A to form a fully clad first electrode plate [Fig. 2e and col. 9, ln.25].
In re claim 19 Baars discloses a method of fabricating a MIM capacitor 230, comprising
- forming a first electrode plate 231 comprising a first low resistivity material inherently in or on a first dielectric layer 223A adjacent to an interconnect structure that spans first and second metal layers 221A, 273 [Figs. 2b-2d and col. 9, lns.29-67];
- forming an insulator stack 232 in electrical contact with the first electrode plate 231, and a high-K dielectric layer [Fig. 2f and col. 12, ln.30]; and
- forming a second electrode plate 233a comprising a second low resistivity material on and in electrical contact with the insulator stack 232 [col. 12, ln.40] .
Baars discloses “layer 270 may comprise a dielectric material 271 in combination with an etch stop material 272… layer 240 may comprise a dielectric material 241 in combination with an etch stop material 242… layer 210 may comprise a dielectric material 211 in combination with an etch stop material 212 ” [Fig. 2b and col. 9, ln.60 through col. 10, ln.30], but not an insulator stack on a bottom electrode plate of a capacitor, comprising one of an etch stop layer 
Chun, teaching an analogous art to that of Baars, discloses an insulator stack 110 on the bottom electrode plate 105, the insulator stack comprising at least one of an etch stop layer (emphasis, col. 4, ln.35: “the capacitor dielectric layer 110 operates as an etch-stop layer and is not removed by this etching step”) and a high-K dielectric layer [Fig. 1E and col. 4, ln.6].
It would have been obvious to a person having skills in the art to have modified the capacitor insulator of Baars by utilizing an insulator stack comprising an etch stop layer for the purpose of preventing over-etch the underlying electrode plate.
In re claim 21, Baars does not suggest the first and second low resistivity materials comprising copper.
It would have been obvious to a person having skills in the art to have modified the resistivity material of Baars by utilizing first and second low resistivity materials comprising copper.  Since this is merely alternative resistivity materials, it has been held that substituting one known metal material for another involves routine skill in the MIM capacitor art. MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 22, Baars discloses forming the MIM capacitor 200 with a corrugated profile by:
- forming floating conductive lines 221A in first dielectric layer 223A in a first metal layer 220 [Fig. 2a], wherein at least a portion of floating conductive lines 221A form the first electrode plate 231 [Fig. 2e];
- performing an air gap etch on the first dielectric layer 223A to form recesses 2300 therein [Fig. 2e] that exposes upper portions of the first electrode plate 221A from the first dielectric layer 223A;
- forming the etch stop layer 272 over the first dielectric layer 223A and exposed upper portions of the first electrode plate 221A [Fig. 2b and col. 9, lns.29-60];
- forming the high-K dielectric layer 271 over the etch stop layer 272 [Figs. 2b-2e]; and
- forming the second electrode plate 233A on the insulator stack 232 by filling in recesses 2300 between the first electrode plate 231 with the second low resistivity material inherently [Fig 2f and col. 12, ln.42]
In re claim 23, Baars discloses forming one or more conductive lines 226A, 292 over the second electrode plate 233A in a second metal layer 280 [Fig. 2g].
In re claim 24, Baars discloses forming the MIM capacitor 230 [Fig. 2d] 
- forming conductive lines 231 in the first dielectric layer 223A in a first metal layer 220, wherein at least one of the conductive lines form the first electrode plate 202A [Fig. 2e and col. 12, ln.8];
- forming the etch stop layer 272 over the first dielectric layer 223A and the first electrode plate 202A, and forming a second dielectric layer 271 over the etch stop layer 272 [Figs. 2b-e and col. 9, ln.60];
- forming a capacitor cavity 2300 in the second dielectric layer 223A over the first electrode plate 202A;
- forming the high-K dielectric layer 232 on sidewalls and bottom of the capacitor cavity 2300; and
- filling a remainder of the capacitor cavity 2300 with the second low resistivity material inherently to form the first electrode plate 233A [col. 12, ln.40].
In re claim 25, Baars discloses encapsulating the conductive lines 231 on the first metal layer 220 with respective barrier layers 251A to form fully clad conductive lines [Fig. 2e and col. 9, ln.23].

Contact Information
5.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
December 07, 2021										    /Calvin Lee/

    PNG
    media_image6.png
    7
    666
    media_image6.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815